 


110 HRES 1298 EH: Providing for consideration of the bill (H.R. 2176) to provide for and approve the settlement of certain land claims of the Bay Mills Indian Community.
U.S. House of Representatives
2008-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1298 
In the House of Representatives, U. S.,

June 25, 2008
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2176) to provide for and approve the settlement of certain land claims of the Bay Mills Indian Community. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2176) to provide for and approve the settlement of certain land claims of the Bay Mills Indian Community. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. In lieu of the amendment in the nature of a substitute recommended by the Committee on Natural Resources now printed in the bill, the amendment in the nature of a substitute printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions of the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except: (1) one hour of debate, with 40 minutes equally divided and controlled by the chairman and ranking minority member of the Committee on Natural Resources and 20 minutes equally divided and controlled by the chairman and ranking minority member of the Committee on the Judiciary; and (2) one motion to recommit with or without instructions. 
2.During consideration of H.R. 2176 pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of the bill to such time as may be designated by the Speaker. 
 
Lorraine C. Miller,Clerk.
